United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-1185
                      ___________________________

                                Martha Ann Wise

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Central
                                 ____________

                          Submitted: August 24, 2022
                            Filed: August 29, 2022
                                [Unpublished]
                                ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________
PER CURIAM.

       Martha Wise appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. We agree with the district court
that substantial evidence in the record as a whole supports the adverse decision. See
Kraus v. Saul, 988 F.3d 1019, 1023-24 (8th Cir. 2021) (standard of review).

       We find that the administrative law judge (ALJ) properly considered the
medical opinion evidence, see Bowers v. Kijakazi, 40 F.4th 872, 875-76 (8th Cir.
2022) (ALJ properly found that state agency consultants’ opinions were more
consistent with evidence of record); KKC ex rel. Stoner v. Colvin, 818 F.3d 364, 371
(8th Cir. 2016) (ALJ properly discounted opinion that stated claimant was disabled,
which was legal determination reserved to Commissioner, and that did not identify
specific functional limitations); 20 C.F.R. §§ 404.1520c(a), 416.920c(a) (ALJ will not
defer to or give controlling weight to treating source opinion), and properly evaluated
Wise’s subjective complaints and determined her residual functional capacity (RFC),
see Despain v. Berryhill, 926 F.3d 1024, 1028-29 (8th Cir. 2019) (substantial
evidence supported RFC finding based on treating and other providers’ notes, state
agency consultants’ opinions, and claimant’s daily activities); McDade v. Astrue, 720
F.3d 994, 998 (8th Cir. 2013) (ALJ did not err in evaluating claimant’s subjective
complaints, as objective medical evidence and claimant’s daily activities were not
consistent with allegations). We find no evidence of ALJ bias, see Perkins v. Astrue,
648 F.3d 892, 902-03 (8th Cir. 2011) (claimant has burden of producing sufficient
evidence to overcome presumption of ALJ’s neutrality), and we decline to consider
Wise’s new arguments on appeal, see Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir.




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-
2010) (issues not raised before district court are waived on appeal, unless appellant
shows that manifest injustice would otherwise result).

      The judgment is affirmed.
                     ______________________________




                                         -3-